*645Determination of respondent New York City Housing Authority, dated July 31, 2013, which, after a hearing, denied petitioner’s grievance seeking succession rights as a remaining family member to the tenancy of his late grandmother, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Shlomo Hagler, J.], entered June 10, 2014), dismissed, without costs.
Substantial evidence supports respondent’s finding that petitioner did not qualify for remaining family member status because he did not obtain respondent’s written consent to his occupancy (see Matter of King v New York City Hous. Auth., 118 AD3d 636, 636 [1st Dept 2014]). Petitioner did not show that respondent acquiesced to his occupancy and, in any event, petitioner may not invoke estoppel against respondent (id. at 637).
Concur — Tom, J.P., Acosta, Andrias, Moskowitz and Clark, JJ.